DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed December 30, 2021, with respect to the drawing objections have been considered and are accepted. In light of the amended specification, the drawing objections have been withdrawn.
Applicant’s arguments, see page 6-10, filed December 30, 2021, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on December 30, 2021. Claims 1-11 are pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The substitute specification filed December 30, 2021 conforms to 37 CFR 1.125(b) and (c) and has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “elastic bottom strap" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-11 are also rejected by virtue of dependency on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1, and 3-6, and 8-11, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Schrecongost (US 5255745 A), in view of Beakey (US 7441641 B2), and further in view of Hays et al. (US 20190116951 A1).
	
	Regarding Claim 1, Schrecongost teaches a luggage wrap (10), comprising;
An elongated piece of fabric (wherein Schrecongost teaches the sheet comprising fabric) material (12) dimensioned to cover a front, a top (wherein with regards to Schrecongost’s invention the cover (10) could interchangeably be used to cover the top of the suitcase), and a back side of an article of luggage (60). (Figs. 1-2; Col. 3, Lines 12-37)
the elongated piece of fabric (wherein Schrecongost teaches the sheet comprising fabric) material (12) defining an opening (66) over a side panel (45 in Modified Figure 2 below) of the article of luggage. (Figs. 1-2; Col. 3, Lines 12-37)
 having a plurality of side straps (24) interconnecting a front panel (46 in Modified Figure 2 below) and a back panel (47 in Modified Figure 2 below) of the elongated piece of fabric material (12), the plurality of side straps (24) spanning the opening (66) over the side panel (45 in Modified Figure 2 below) of the article of luggage (60). (Figs. 1-2; Col. 3, Lines 12-37)

	Schrecongost does not teach a cutout defined at an intermediate section of the material providing hand access to at least one handle on the top end of the article of luggage, or the straps being elastic.

With regards to the top hand access cutout.
	Beakey further teaches a cutout (116) defined at an intermediate section of the material providing hand access to at least one handle on the top end (102) of the article of luggage (200). (Figs. 1-3, 7-8; Col. 4, Lines 1-8)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, and provide for a hand access cutout for a handle as taught by Beakey. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to incorporate a cutout within an intermediate section of the material in order to provide an access portal for the handle of the luggage to emerge, enabling the user to conveniently maneuver the luggage.

With regards to the straps being elastic.
	Hays et al. further teaches a luggage wrap (100) incorporating straps (132, 138) that are elastic. (Figs. 1-4, 6-7; [0020])

    PNG
    media_image1.png
    587
    753
    media_image1.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, modified above, and substitute the plurality of straps as taught by Schrecongost for the plurality of elastic side straps as taught by Hays et al. Wherein using simple substitution of one known element for another to obtain predictable results; One would be motivated to substitute these elements as they provide for a luggage that incorporates elastic side straps as opposed to adjustable buckle straps; as they would make it more convenient to for the user fit a dimension adaptable luggage wrap to a piece of luggage.







	Regarding Claim 3, Schrecongost further teaches a bottom (wherein the opening can be oriented towards the bottom) strap (24) interconnecting a bottom end (16) of the front panel (46 in Modified Figure 2 below) and a bottom end (14) of the back panel (47 in Modified Figure 3 below) of the elongated piece of fabric material (12). (Figs 1-2; Col. 3, Lines 12-34)
	
	Regarding Claim 4, Schrecongost, modified above, teaches all of the elements of the invention described above in claim 3 above.
	Schrecongost further teaches a strap having a first end (16) attached to the front panel (46 in Modified Figure 2 above) attachable to the back panel (47 in Modified Figure 2 above) of the elongated piece of fabric material via a cooperating fastener (36, 38). (Figs. 1-2; Col. 2, Lines 48-58)
	Schrecongost does not teach wherein there is a free end of the strap attachable to the back panel directly.
	Beakey further teaches the bottom strap having a first end attached to the front panel (Fig. 3) and a free end (114) attachable to the back panel (102) of the elongated piece of material via a cooperating fastener (110). (Figs. 1, 2a, 3-8; Col. 3, Lines 40-52) 
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, modified above, and substitute the buckled straps for a bottom strap directly attachable to the back panel as taught by Beakey. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the plurality of bottom straps buckled together as taught by Schrecongost for the single strap connected to the panel as taught by Beakey in order to facilitate a quicker method of connection for the bottom strap for the user.

	Regarding Claim 5, Schrecongost, modified above, teaches all of the elements of the invention described above in claim 4 above except; wherein the bottom strap is attached to be disposed between ground transport wheels of the article of luggage.
	Beakey further teaches wherein the bottom strap (108) is attached to be disposed between ground transport wheels (as seen in Fig. 1) of the article of luggage. (Fig. 1; Col. 2, 46-46)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, modified above, and provide for a bottom strap as taught by Beakey. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements as they provide for an elastic bottom strap that further secures the luggage wrap to the luggage between the wheels, thereby firmly keeping it in position during maneuver without interfering with the wheelbase.

	Regarding Claim 6, Schrecongost, modified above, teaches all of the elements of the invention described above in claim 5 above.
	Schrecongost further teaches the plurality of side straps (24) may be disposed in a spaced apart relation (visible in Figs. 2) to receive a side handle (wherein Schrecongost teaches “The luggage handle is reachable and usable through the partially open insertion-hole or through a separate handle-hole which is large enough for the handle but not large enough for the luggage to come through.”) of the article of luggage between the plurality of side straps (24). (Fig. 2; Col. 1, Lines 55-59; Col. 3, Lines 26-34)
	
	Schrecongost does not teach the plurality of side straps being elastic.
	Hays et al. further teaches a luggage wrap (100) incorporating straps (132, 138) that are elastic. (Figs. 1-4, 6-7; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, modified above, and substitute the plurality of straps as taught by Schrecongost for the plurality of elastic side straps as taught by Hays et al. Wherein using simple substitution of one known element for another to obtain predictable results; One would be motivated to substitute these elements as they provide for a luggage that incorporates elastic side straps as opposed to adjustable buckle straps; as they would make it more convenient to for the user fit an dimension adaptable luggage wrap to a piece of luggage.

	Regarding Claim 8, Schrecongost teaches all of the elements of the invention described in claim 7 below.
	Schrecongost further teaches a luggage wrap (10) having a plurality of side straps (24) interconnecting a front panel (46 in Modified Figure 2 above) and a back panel (47 in Modified Figure 2 above) of the elongated piece of fabric material (12) along a lateral side (45 in Modified Figure 2 above) of the elongated piece of fabric material (12). (Figs. 1-2; Col. 3, Lines 12-37)
	Schrecongost doesn’t teach the plurality of straps being elastic.
	Hays et al. further teaches a luggage wrap (100) incorporating straps (132, 138) that are elastic. (Figs. 1-4, 6-7; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, modified above, and substitute the plurality of straps as taught by Schrecongost for the plurality of elastic side straps as taught by Hays et al. Wherein using simple substitution of one known element for another to obtain predictable results; One would be motivated to combine these elements as they provide for a luggage that incorporates elastic side straps as opposed to adjustable buckle straps, as they would make it more convenient to for the user fit a dimension adaptable luggage wrap to a piece of luggage.

	Regarding Claim 9, Schrecongost, modified above, teaches all of the elements of the invention described above in claim 8 above except; wherein the elastic bottom strap is connectable to the back panel via a cooperating fastener.
	Wherein Schrecongost teaches a bottom strap (24) comprising a plurality of straps (24) and buckles (36 ,38). (Figs. 1-2; Col. 2, Lines 48-58)
	Beakey further teaches an elastic (wherein Beakey teaches the strap being comprised of laminar material such as polyethylene) bottom strap (108) being connectable to the back panel (102) via a cooperating fastener (110). (Figs. 1, 2a, 3-8; Col. 3, Lines 53-60)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, modified above, and substitute the buckled straps for a bottom strap directly connectable to the back panel as taught by Beakey. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the plurality of bottom straps buckled together as taught by Schrecongost for the single strap connected to the panel as taught by Beakey in order to facilitate a quicker method of connection for the bottom strap for the user.
	
	Regarding Claim 10, Schrecongost , modified above, teaches all of the elements of the invention described above in claim 9 above except; wherein the cooperating fastener is a hook and loop material.
	Beakey further teaches the cooperating fastener (110) being a hook (112) and loop (114) material. (Figs. 1, 2a, 3-8; Col. 3, Lines 53-60)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, modified above, provide for the cooperating fastener to comprise hook and loop material as taught by Beakey. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the fastener as hook and loop material in order for the strap to be conveniently attached by means of contact by the user.
	
	Regarding Claim 11, Schrecongost, modified above, teaches all of the elements of the invention described above in claim 10 above.
	Schrecongost further teaches the plurality of side straps (24) may be disposed in a spaced apart relation (visible in Figs. 2) to receive a side handle (wherein Schrecongost teaches “The luggage handle is reachable and usable through the partially open insertion-hole or through a separate handle-hole which is large enough for the handle but not large enough for the luggage to come through.”) of the article of luggage between the plurality of side straps (24). (Fig. 2; Col. 1, Lines 55-59; Col. 3, Lines 26-34)
	
	Schrecongost does not teach the plurality of side straps being elastic.
	Hays et al. further teaches a luggage wrap (100) incorporating straps (132, 138) that are elastic. (Figs. 1-4, 6-7; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, modified above, and substitute the plurality of straps as taught by Schrecongost for the plurality of elastic side straps as taught by Hays et al. Wherein using simple substitution of one known element for another to obtain predictable results; One would be motivated to substitute these elements as they provide for a luggage that incorporates elastic side straps as opposed to adjustable buckle straps; as they would make it more convenient to for the user fit an dimension adaptable luggage wrap to a piece of luggage.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schrecongost (US 5255745 A), in view of Beakey (US 7441641 B2).

	Regarding Claim 7, Schrecongost teaches a luggage wrap (10), comprising: 
An elongated piece of fabric (wherein Schrecongost teaches the sheet comprising fabric) material (12) dimensioned to cover a front, a top (wherein with regards to Schrecongost’s invention the cover (10) could interchangeably be used to cover the top of the suitcase), and a back side of an article of luggage (60). (Figs. 1-2; Col. 3, Lines 12-37)
the elongated piece of fabric (wherein Schrecongost teaches the sheet comprising fabric) material (12) defining an opening (66) over a side panel (45 in Modified Figure 2 below) of the article of luggage. (Figs. 1-2; Col. 3, Lines 12-37)
a bottom (wherein the opening can be oriented towards the bottom) strap (24) interconnecting (through buckles 36, 38) a bottom end (16) of the front panel (46 in Modified Figure 2 below) and a bottom end (14) of the back panel (47 in Modified Figure 3 below) of the elongated piece of fabric material (12). (Figs 1-2; Col. 3, Lines 12-34)

	Schrecongost does not teach a cutout defined at an intermediate section of the material providing hand access to at least one handle on the top end of the article of luggage.	Beakey further teaches a cutout (116) defined at an intermediate section of the material providing hand access to at least one handle on the top end (102) of the article of luggage (200). (Figs. 1-3, 7-8; Col. 4, Lines 1-8)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, and provide for a hand access cutout for a handle as taught by Beakey. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to incorporate a cutout within an intermediate section of the material in order to provide an access portal for the handle of the luggage to emerge, enabling the user to conveniently maneuver the luggage.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schrecongost (US 5255745 A), in view of Beakey (US 7441641 B2), further in view of Hays et al. (US 20190116951 A1), and in further view of Gaither (US 7077251 B1).

	Regarding Claim 2, Schrecongost , modified above, teaches all of the elements of the invention described above in claim 1 above except; a luggage wrap further comprising a plurality of pockets defined in the back panel of the material.
	Gaither further teaches a luggage wrap (10) further comprising a plurality of pockets (26) defined in the back panel (Fig. 5) of the material (12). (Fig. 5; Col. 7, Lines 46-57)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage wrap as taught by Schrecongost, modified above, and provide for the plurality of pockets defined in the back panel of the material as taught by Gaither. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements as they provide a plurality of pouches on the back panel of the cover in which the user may use for auxiliary storage of personal effects.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Caspi (US D696516 S), teaches a combined baggage cover and protector.
Myers (US 8844991 B2), teaches a strap device for securing luggage.
Barraco (US D429419 S), teaches a luggage cover comprising attaching front and rear panels with straps.
Shapiro (US 4206835 A), teaches an elongated material utilizing straps to connect to luggage.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                        

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733